Order unanimously affirmed, without costs of this appeal to either party. Memorandum: The order appealed from denying petitioner’s application for an order prohibiting respondent from promulgating an order abolishing rent controls in the City of Rochester was entered on May 3,1961. Thereafter and on the same day an order was made by respondent terminating such controls. This action was taken prior to the granting of a further stay by a Justice of this court. Although the order appealed from became academic by such administrative action of respondent we have considered the merits of the appeal. The order of Special Term was correct and should be affirmed. Application for a stay denied as academic. (Appeal from order of Monroe Special Term denying writ of prohibition and vacating the stay.) Present — Williams, P. J., Bastow, Halpern, MeClusky and Henry, JJ.